DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Arun does not teach determining a noise level in the ambient environment; determining whether the noise level is below a noise threshold level; responsive to the noise in the ambient environment being below the noise threshold level, requesting clarification of the verbal instruction (Amendment, pages 6 – 9).

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  
In claim 10, line 10, replace “below a noise” by - below the noise-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1, 3, 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arun (US PAP 2006/0074651) in view Firby et al. (US PAP 2017/0178627).
As per claim 1, Arun teaches a computing device/method comprising: 
one or more processors; and one or more computer-readable storage devices storing processing-executable instructions which, responsive to execution by the one or more processors, cause the computing device to perform operations (paragraphs 24, 29) comprising:
receiving, by a personal assistant embodied on the computing device, a verbal instruction; ascertaining, by the personal assistant, whether the verbal instruction is intact (“the speech recognition system is unable, with a confidence greater than the default confidence threshold level, to correlate a spoken phrase with the stored phrases in the speech recognition system.”; paragraph 7; see also paragraphs 55 - 57);
responsive to the verbal instruction not being received intact, monitoring noise in an ambient environment around the computing device; and responsive to the noise in the ambient environment being reduced, requesting clarification of the verbal instruction (“When the user voice command is not recognized because of a low signal-to-noise ratio, the telematics unit advises the user to reduce the ambient noise level.  If the user is able to reduce the noise level in the car, for example, by rolling up the vehicle windows, the voice-recognition application may recognize the voice command that is repeated after the noise is reduced.”; paragraph 7; see also paragraphs 55 - 57).
However, Arun does not specifically teach determining a noise level in the ambient environment; determining whether the noise level is below a noise threshold 
Firby et al. disclose If the noise level is greater than (or greater than or equal to) the threshold noise level, then the dialog system can send a message to the user indicating that the noise level is too high for the ASR to accurately recognize the audible speech (422).  If the noise level is less than (or less than or equal to) the threshold noise level, then the dialog system can ask the user to repeat the audible speech (424)[paragraphs 40, 45].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a noise level in the ambient environment as taught by Firby et al. in Arun, because that would help improve expected speech recognition performance such that communication between the user and the application becomes possible (paragraph 14).

	As per claim 3, Arun further discloses that said ascertaining comprises contextually analyzing the verbal instruction (paragraphs 26, 47).

	As per claim 5, Arun further discloses after said requesting, and responsive to the verbal instruction being received intact, executing the verbal instruction (paragraphs 45 – 47, 55 - 57).



	As per claim 7, Arun further discloses said executing the verbal instruction comprises sending the verbal instruction to a remote voice services provider and receiving back a response from the voice services provider that may be surfaced to a user of the computing device (“Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations and theft alarm settings.  For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance and diagnostic services for a mobile vehicle.”; paragraphs 30 – 32).

	As per claim 8, Arun further discloses providing a user-perceptible indication indicating that the ambient environment is noisy (“When the user voice command is not recognized because of a low signal-to-noise ratio, the telematics unit advises the user to reduce the ambient noise level.”; paragraphs 7, 8).

	As per claim 9, Arun further discloses providing a user-perceptible indication indicating that the personal assistant is paused because of a noisy ambient environment (“the telematics unit 120 announces a message to the user that the speech recognition .

6.	Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arun (US PAP 2006/0074651) in view Firby et al. (US PAP 2017/0178627); and in view of Wuth Sepulveda et al. (US PAP 2016/0161946).
As per claims 2, 4, Arun in view Firby et al. do not specifically teach said ascertaining is performed by processing the verbal instruction to ascertain a percentage of the instruction that was not clearly understood; said ascertaining comprises analyzing the verbal instruction to ascertain whether one or more words have been misinterpreted.
Wuth Sepulveda et al. disclose that Accuracy can be represented as the percentage of correctly recognized words, WAC (word accuracy), or the percentage of misrecognized words, WER (word error rate)[paragraph 59].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a percentage of the instruction that was not clearly understood as taught by Wuth Sepulveda et al. in Arun in view Firby et al., so that human voice command recognition accuracy and robustness in controlled and adverse environments is improved (paragraph 14).

7.	Claims 10 – 12, 14, 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arun (US PAP 2006/0074651) in view Firby et al. (US PAP 2017/0178627); and in view of Cagle et al., (US PAP 2018/0168755).
As per claim 10, Arun teaches a computer-implemented method comprising:
ascertaining, by the personal assistant, whether the verbal instruction is

responsive to the verbal instruction not being received intact, monitoring noise in an ambient environment around the computing device; and responsive to the noise in the ambient environment being reduced, requesting clarification of the verbal instruction (“When the user voice command is not recognized because of a low signal-to-noise ratio, the telematics unit advises the user to reduce the ambient noise level.  If the user is able to reduce the noise level in the car, for example, by rolling up the vehicle windows, the voice-recognition application may recognize the voice command that is repeated after the noise is reduced.”; paragraph 7; see also paragraphs 55 - 57).
However, Arun does not specifically teach ascertaining, by a personal assistant embodied on a computing device, a non-verbal context in which a verbal instruction may be provided by a user; detecting a noise level in the ambient environment; determining whether the noise level is below a noise threshold level; responsive to the noise in the ambient environment being below the noise threshold, requesting clarification of the verbal instruction.
Firby et al. disclose If the noise level is greater than (or greater than or equal to) the threshold noise level, then the dialog system can send a message to the user indicating that the noise level is too high for the ASR to accurately recognize the audible speech (422).  If the noise level is less than (or less than or equal to) the threshold noise level, then the dialog system can ask the user to repeat the audible speech (424)[paragraphs 40, 45].

However, Arun in view of Firby et al. do not specifically teach ascertaining, by a personal assistant embodied on a computing device, a non-verbal context in which a verbal instruction may be provided by a user.
Cagle et al., disclose that the camera is configured to capture the motion of the lips of the designated user during the generation of the voice signal.  The processor can use an image recognition algorithm to decipher the words/phrase corresponding to the captured motion of the lips of the designated user (paragraphs 8, 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ascertain a non-verbal context as taught by Cagle et al., in Arun in view of Cagle et al., because that would help detect voice command of the designated user with greater accuracy (paragraph 35).

As per claim 11, Arun in view of Cagle et al., further disclose said ascertaining comprises using a camera on the computing device to ascertain that the user is attempting to provide instructions (Cagle et al., paragraphs 8, 40).



As per claim 14, Arun in view of Cagle et al., further disclose said ascertaining comprises contextually analyzing the verbal instruction (Cagle et al., paragraphs 8, 40; Arun, paragraphs 26, 47).

As per claim 16, Arun in view of Cagle et al., further disclose after said requesting, and responsive to the verbal instruction being received intact, executing the verbal instruction (Arun, paragraphs 45 – 47, 55 - 57).

As per claim 17, Arun in view of Cagle et al., further disclose said executing the verbal instruction comprises executing the verbal instruction locally on the computing device (Arun, paragraph 11).

As per claim 18, Arun in view of Cagle et al., further disclose said executing the verbal instruction comprises sending the verbal instruction to a remote voice services provider and receiving back a response from the voice services provider that may be surfaced to the user (“Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations and theft alarm settings.  For each client, the web server potentially 

As per claim 19, Arun in view of Cagle et al., further disclose comprising providing a user-perceptible indication indicating that the ambient environment is noisy (“When the user voice command is not recognized because of a low signal-to-noise ratio, the telematics unit advises the user to reduce the ambient noise level.”; Arun, paragraphs 7, 8).

As per claim 20, Arun in view of Cagle et al., further disclose comprising providing a user-perceptible indication indicating that the personal assistant is paused because of a noisy ambient environment (“the telematics unit 120 announces a message to the user that the speech recognition session is terminated.  In one embodiment, the telematics unit 120 announces, "The command is not recognized.  Please try again."; paragraphs 63, 68).

8.	Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arun (US PAP 2006/0074651) in view Firby et al. (US PAP 2017/0178627); further in view of Cagle et al., (US PAP 2018/0168755); and further in view of Wuth Sepulveda et al. (US PAP 2016/0161946).
As per claims 13, 15, Arun in view Firby et al., and further in view of Cagle et al., do not specifically teach said ascertaining is performed by processing the verbal instruction to ascertain a percentage of the instruction that was not clearly understood; 
Wuth Sepulveda et al. disclose that Accuracy can be represented as the percentage of correctly recognized words, WAC (word accuracy), or the percentage of misrecognized words, WER (word error rate).[paragraph 59].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a percentage of the instruction that was not clearly understood as taught by Wuth Sepulveda et al. in Arun in view of Cagle et al, so that human voice command recognition accuracy and robustness in controlled and adverse environments is improved (paragraph 14).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658